Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-20-00271-CV

            IN THE INTEREST OF N.R.B.-E., A.S.M.B.D., A.L.B.-D., and A.B.

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-00669
                 Honorable Charles E. Montemayor, Associate Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order terminating
appellant’s parental rights is AFFIRMED. No costs of appeal are taxed against appellant.

       SIGNED October 28, 2020.


                                               _____________________________
                                               Liza A. Rodriguez, Justice